Case 3:18-cv-00683-VLB Document 141-10 Filed 10/01/19 Page 1 of 6



                                                                    1


                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT


   ----------------------------X

   NICOLE CHASE                         :

                        Plaintiff,      :

               VS.                      :   NO. 3:18-cv-00683(VLB)

   NODINE'S SMOKEHOUSE, INC.,           :
   CALVIN NODINE TOWN OF                :
   CANTON, JOHN COLANGELO,              :
   ADAM GOMPPER, MARK J.                :
   PENNEY, AND CHRISTOPHER              :
   ARCIERO                              :

                        Defendants. :

   ----------------------------X



                           D E P O S I T I O N




                     THE DEPOSITION OF ADAM GOMPPER, taken on

               behalf of the Plaintiff, before Kevin Lombino,

               Registered Professional Reporter, Notary Public

               within the State of Connecticut Certificate

               Number 191, on the 20th day of December, 2018,

               at 10:41 a.m., at the offices of Robert Fortgang

               Associates, LLC, 573 Hopmeadow Street, Simsbury,

               CT.




                  GOLDFARB AND AJELLO, LLC (203) 972-8320

                                                           EXHIBIT G
Case 3:18-cv-00683-VLB Document 141-10 Filed 10/01/19 Page 2 of 6



                                                                        26


 1   interview room right off the front door to interview

 2   people in there as well.

 3       Q.      Um-hum.    And again, the woman in the sweat shirt

 4   is Ms. Chase, correct?

 5       A.      In the black sweatshirt?        Yes.

 6       Q.      And the woman in the pink is her mother,

 7   Ms. Poirer, p-o-i-r-e-r?

 8       A.      Yes.

 9       Q.      Can you tell me why you chose to speak to them

10   in the lobby?

11       A.      To me it sounded more she was trying to get

12   advice for a situation with her employer.             It was a

13   Sunday, there was no one around.           I also know it's audio

14   and video recorded.

15       Q.      And why did you decide to speak to her in, in --

16   why did you decide to speak to her in front of her

17   mother?

18       A.      It was her mother, she seemed comfortable

19   speaking.

20       Q.      Once it became clear that the allegations

21   involved attempted sexual assault, why didn't you move

22   into a more private location?

23                      MS. MACCINI:   Objection to form.           You are

24               mischaracterizing his testimony.          He previously

25               told you that they came in as a claim of work

                   GOLDFARB AND AJELLO, LLC (203) 972-8320

                                                           EXHIBIT G
Case 3:18-cv-00683-VLB Document 141-10 Filed 10/01/19 Page 3 of 6



                                                                    27


 1             place sexual harassment.

 2                    MR. CHIMES:    I ask that you re-read the

 3             question.

 4                    (The question was read.)

 5                    MS. MACCINI:     Objection to form.

 6       Q.    You may answer the question.           Unless she

 7   instructs you not to answer, you can answer the question.

 8                    MS. MACCINI:     Objection to the form.       If you

 9             understand the question you can answer.

10       A.    I understand the question.

11             It never became evident that it was an attempted

12   sexual assault.

13       Q.    So as of the end of the conversation on May 7,

14   2017, in your mind there was no evidence of an attempted

15   sexual assault?

16       A.    Yes.

17       Q.    Okay.    At any point during this conversation or

18   at any point thereafter, did you look up any crimes in

19   your blue book or red book?

20       A.    I don't remember.

21       Q.    Do you still have your -- when you said there's

22   a blue book and a red book, is there a difference?

23       A.    Yes.    The blue book refers to motor vehicle laws

24   and the red book is criminal law.

25       Q.    Do you still have the red book that you had on

                  GOLDFARB AND AJELLO, LLC (203) 972-8320

                                                           EXHIBIT G
Case 3:18-cv-00683-VLB Document 141-10 Filed 10/01/19 Page 4 of 6



                                                                    97


 1   you have an understanding that it referred to conduct

 2   that could be both civil and criminal?

 3                    MS. MACCINI:     In general or in this case?

 4       A.    I guess I would need a specific example of what

 5   the conduct --

 6       Q.    I'm trying to figure out -- I'm a lawyer, I know

 7   what sexual harassment is.

 8             I want you to tell me whether you believed when

 9   you used this term sexual harassment that that could

10   encompass conduct that violated civil rights and also

11   criminal statutes.

12       A.    If you're referring to this case at that moment

13   on May 7, 2017, I believed it was civil.

14       Q.    Okay.    So did you -- well, I understand you

15   believed it was civil but so let me ask you a question.

16             At a later point in this, and I am just using

17   this as a example, but there was evidence that Mr. Nodine

18   touched Ms. Chase on the buttocks earlier in the day?

19       A.    Yes.

20       Q.    And that could be an aspect of a civil sexual

21   harassment case, correct?

22       A.    It could, yes.

23       Q.    But touching the buttocks without consent is

24   also a criminal violation, correct?

25       A.    Yes.

                  GOLDFARB AND AJELLO, LLC (203) 972-8320

                                                           EXHIBIT G
Case 3:18-cv-00683-VLB Document 141-10 Filed 10/01/19 Page 5 of 6



                                                                      133


 1   there be other officers if you are working days?

 2       A.      It depends on the day.       For instance on a

 3   Thursday at the time, it would have been myself, Sergeant

 4   Penney and another patrolman and then you have the

 5   administration there as well.

 6       Q.      Um-hum, okay.     Is Thursday a particularly busy

 7   day for some reason?

 8       A.      No, it's just --

 9       Q.      The schedule?

10       A.      No.    On Mondays we are heavy.       If you go through

11   Canton on Monday, you will see cops everywhere.                No one

12   has Mondays off.       It's just the way the days all fall.

13       Q.      Good to know.

14       A.      There's cops everywhere on Mondays.

15       Q.      Goods to know.     And so you met them in the lobby

16   I take it?

17       A.      Yes.

18       Q.      Now, how come these statements were not

19   recorded?

20       A.      I don't have -- I have access to the computer

21   system because there's a master key.            That day I don't

22   believe Detective Colangelo was there, he was out of the

23   office and his door was locked so I don't make a habit to

24   go into a locked office.        Also I don't have training on

25   that equipment to start it, to use it basically.

                   GOLDFARB AND AJELLO, LLC (203) 972-8320

                                                           EXHIBIT G
                   Case 3:18-cv-00683-VLB Document 141-10 Filed 10/01/19 Page 6 of 6




                                                                                                 143


o,o,o     l    STATE OF CONNECTICUT                  )

o,o,o     2                                          )    ss:    WALLINGFORD

0 :0 :0   3    COUNTY OF NEW HAVEN                   )

          4

o,o,o     5                I,    Kevin Lombino, a               Registered Professional

o,o,o     6    Reporter and Notary Public within and for the State of

o,o,o      7   Connecticut,       do hereby certify that the wi thin deposition

o,o,o      8   of ADAM GOMPPER was he l d before me on the 20th day of

o,o,o      9   December,       2018 .

0:0 : 0   10               I    further certify that the witness was first

o,o,o     11   sworn by me to tell the truth,                       the whole truth and

o,o,o     12   nothing but the truth,                    and was examined by counsel,             and

o,o,o     13   his testimony was recorded stenographically by me,                                i t was

o,o,o     14   reduced to typewriting under my supervision, and I                                hereby

o,o,o     15   submit that the within contents of said depos i tion are

o,o,o     16   true and accurate to the best of my abi 1 i ty.

o,o,o     17               I    further certify that I                   am not a       relative of

o,o ,o    18   nor an attorney for any of the parties connected with the

o,o,o     19   aforesaid examination ,                   nor otherwise interested in the

0:0:0     20   testimony of the witness.

0,0,0     21               Dated at Wall i ~gford,                             ticut,    the 30th day

 0:0:0    22   of December,        2018.        ,J       fl"
 0,0,0    23                            ~-~--\-- -
 0,0,0                                  Kevin  omb               CSR00191
          24                                             l/
 o,o,o    25   (My commission expires October 31,                          2021 . )

                                 GOLDFARB AND AJELLO, LLC (203) 97 2 - 8320




                                                                                            EXHIBIT G
